— Order, entered on February 6, 1963, denying plaintiff's motion for reconsideration of an order revoking her preference on the Trial Calendar under former subdivision 5 of rule V of the New York County Supreme Court Trial Term Rules, now Special Rule of the Appellate Division, First Department, regulating the granting of preferences in actions for personal injuries, effective March 1, 1962, unanimously reversed, on the law, on the facts and in the exercise of discretion, without costs, and the motion granted. To penalize plaintiff by revoking a preference theretofore granted following her failure to accept an offer consequent on a pretrial exploration of the possibility of settlement constitutes a gross abuse of discretion. (Wolff v. Láveme, Inc., 17 A D 2d 213.) Concur — Breitel, J. P., Rabin, McNally, Eager and Bastow, JJ.